Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Berger et al (US PG Pub No. 2005/0090370) teaches A method for operating a drivetrain of a motor vehicle comprising: 
at least one centrifugal pendulum, in which the centrifugal pendulum comprises at least one primary part rotatable about an axis of rotation, at least one secondary part movable relative to the primary part, and at least one damping medium by which relative movements are hydraulically dampened between the primary part and the secondary part, 
however the prior art of record fails to show or adequately teach
wherein at least one temperature of the damping medium is calculated by an electronic calculating device of the drivetrain with the aid of a mathematical model.
Kono et al (US PG Pub No. 2018/0149230) teaches calculating one temperature of the damping medium is calculated by an electronic calculating device of the drivetrain with the aid of a mathematical model.
however the prior art of record fails to show or adequately teach
A method for operating a drivetrain of a motor vehicle comprising: 
at least one centrifugal pendulum, in which the centrifugal pendulum comprises at least one primary part rotatable about an axis of rotation, at least one secondary part movable relative to the primary part, and at least one damping medium by which relative movements are hydraulically dampened between the primary part and the secondary part, 
The combination of the two references would not be combinable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747